Case 2:19-cv-00682-SPC-NPM Document 12 Filed 11/15/19 Page 1 of 38 PageID 110

FILED

PH &: OI

on

"niagNny |

IN THE UNITED STATES DISTRICT COURT: |
FOR THE MIDDLE DISTRICT OF FLORIDA —
FORT MYERS DIVISION

Nancy Grant,

Plaintiff,
CIVIL ACTON

Vv. Case No.: 2:19-cv-682-FtM-38NPM

Paul Seusy;

Ashley Schlick;

Benjamin W. Hardin Jr.;
Charlotte L. Allen;
Contractor Services 1, L.L.C.;
Daniel A. Fox;

David Carlton;

Don T. Hall;

Erika Quartermaine;
Florida Baptist Children’s Homes;
James F. Potter;

James S. Parker;

Kenneth Hancock;

Kim Wilson Cheraz;
Kimberly Carlton Bonner;
Lee E. Haworth;

Lon Arend;

Mark F. Negley;

Richard D. Conflitti;
Robert B. Bennett;
Rodney Shields;

Ronnie Dean Allen;

Safe Children Coalition;
Sherry Straub-Guess;
Case 2:19-cv-00682-SPC-NPM Document 12 Filed 11/15/19 Page 2 of 38 PagelID 111

Stephen M. Walker;
Susan German Wright;
Vernon L. Keen;

Vince Sica;

 

 

Phillip Averbuck;
Scott K. Spivack;
Joseph R. Fritz;
Grady C. Irvin,

Defendants.

/
AMENDED R.LC.O. COMPLAINT,
DEMAND FOR JURY TRIAL
And

FOUR COPIES PROVIDED ON
TUESDAY, NOVEMEBER 19™, 2019

1. Plaintiff Nancy Grant chargers that a corrupt small town government in
Arcadia, DeSoto County Florida has in essence, been transformed into a
racketeer influenced and corrupt organized crime-enterprise, has turned
criminal cases into a forum for theft of children, property and business
interest, and that this corruption has further generated void judgments, civil
and criminal.

2. Plaintiff, Nancy Grant (hereinafter “Plaintiff’) files this RICO
Complaint (pursuant to 18 U.S. Code Chapter 96) and Demand for Jury

Trial, bringing this action against Defendants, Paul Seusy, (hereinafter

Page 2
Case 2:19-cv-00682-SPC-NPM Document 12 Filed 11/15/19 Page 3 of 38 PageID 112

“Seusy”); Ashley Schlick (hereinafter “Schlick”); Benjamin W. Hardin, Jr.
(hereafter “Hardin”); Charlotte L. Allen (hereinafter “C. Allen”); Contractor
Services 1, LLC (hereinafter “CS1”); Daniel A. Fox (hereafter “Fox”);
David Carlton (hereinafter “Carlton”); Ditech Holding Corporation
(hereinafter “DHC”) Don T. Hall (hereinafter “Hall”); Erika Quartermaine
(hereinafter “Quartermaine”); Florida Baptist Childrens Homes (hereinafter
“FBCH”); James F. Potter ( hereinafter “Potter”); James S. Parker
(hereinafter “Parker”); Kenneth Hancock (hereinafter “Hancock”); Kim
Wilson Cheraz (hereinafter “Wilson”) Kimberly Carlton Bonner (hereinafter
“Bonner”); Lee E. Haworth (hereinafter “Haworth”); Lon Arend (hereinafter
“Arend”); Mark Negley (hereinafter “Negley”); Richard D. Conflitti
(hereinafter “Conflitti”); Robert B. Bennett (hereinafter “Bennett”); Rodney
Shields (hereinafter “Shields”); Ronnie D. Allen (hereinafter “R. Allen”);
Safe Children Coalition (hereinafter “SCC”); Sherry Straub-Guess
(hereinafter “Guess”); Stephen M. Walker (hereinafter “Walker”); Susan
German Wright (hereinafter “Wright”); Vernon L. Keen (hereinafter
“Keen”); Vince Sica (hereinafter “Sica”); Phillip Averbuck (hereinafter
“Averbuck”); Scott K. Spivack (hereinafter “Spivack”); Joseph R. Fritz
(hereinafter “Fritz”); Grady C. Irvin (hereinafter “Irvin’’).

Page 3
Case 2:19-cv-00682-SPC-NPM Document12 Filed 11/15/19 Page 4 of 38 PagelD 113

I Summary of Claims

4, This is a civil RICO claim which requires Plaintiff to demonstrate the
Defendants engaged in a “pattern” of misconduct (called “racketeering”
under the RICO statutes). “Pattern of racketeering activity” requires at least

two acts of racketeering activity committed within ten years of each other.

5. The civil action for RICO is defined in 18 U.S.C.A § 1964 (c): “Any
person injured in his business or property by reason of a violation of section
1962 of this chapter may...... recover threefold the damages he sustains and
the cost of the suit, including a reason attorney’s fee.....” Section 1962 has
four subparts and generally prohibits the use of income obtained from a
pattern of racketeering activity or through collection of an unlawful debt to
purchase, establish, operate, or participate in the affairs of any enterprise in

interstate or foreign commerce.

6. Plaintiff will demonstrate the repercussions starting with one illegal act,

having never been corrected then over time others decide to contradict; or

Page 4
Case 2:19-cv-00682-SPC-NPM Document 12 Filed 11/15/19 Page 5 of 38 PagelID 114

Simply not following the edicts required of those working as officers of the
courts. When private citizens work with these individuals and are allowed to
participate with these officers of the courts having full cooperation with a
sheriff’s department to retaliate, intimidate, incarcerate, extort and defame in
order to ensure absolute, vindictive power and ensure a reign of terror

produced from within the 12" circuit court in DeSoto County.

7. These behavioral patterns of abuse by top officials, officers of the courts
and top ranking law enforcement officers, and cooperative private citizens
working with them are so commonplace and rampant that they are
considered standard operating procedure presently and in the foreseeable
future unless exposed. The means to create change can only be brought
about by seeing that governmental agencies act equitably, justly and
according to the laws of the State. Thus far the protection for individuals
living in communities has been irretrievably broken by the actions of the

Defendants.

8. The Defendants have by and through the courts, sheriffs department and
cooperating private citizens engaged in “racketeering activity” through: (A)

Page 5
Case 2:19-cv-00682-SPC-NPM Document12 Filed 11/15/19 Page 6 of 38 PagelD 115

Acts of threats, bribery and extortion which is chargeable under State law
and punishable by imprisonment for more than one year, and(B) Bribery-
Sections 201 and Sections 664, Mail fraud —section 1341, Obstruction of
Justice Section 1503, Obstruction of Criminal Investigations-Section 1510,
Obstruction of State or Local Law Enforcement-Section 1511, Tampering
with a Witness, Victim, or an Informant-Section 1512, Retaliation Against a
Witness, Victim, or an Informant-Section 1513, Peonage, Slavery, and
Trafficking in Drugs and Persons-Section 1581-1592, Racketeering-Section
1952; Federal Racketeer Influenced and Corrupt Organizations Act, 18
U.S.C. § et seq. (Federal RICO”, and Florida’s Racketeering Statute,
Chapter 895 et seq. (Florida RICO”), as more fully set forth and 42 U.S.

Code § 1985, Conspiracy to Interfere with civil rights

Il. PARTIES, JURISDICTION AND VENUE

 

9. Plaintiff is a citizen of Florida and resides in the Middle District of

Florida;

Page 6
Case 2:19-cv-00682-SPC-NPM Document12 Filed 11/15/19 Page 7 of 38 PagelID 116

10. Defendant Seusy, is a citizen of the state of Florida, a Florida Bar
attorney, resides in the Middle District of Florida and is being sued in his

official and individual capacity;

11. Defendant Schlick, is a citizen of Florida, resides n the Middle District
of Florida, an officer of Contractor Services 1, LLC with the Florida

Division of Corporations and is being sued in her official and individual

capacity;

12. Defendant Hardin, Jr. is a citizen of Florida, a Florida Bar attorney,
resides in the Middle District of Florida and is being sued in his official and

individual capacity;

13. Defendant, C. Allen is a citizen of Florida, resides in the Middle District

of Florida and is being sued in her individual capacity;

14. Defendant, CS1 a corporation in the state of Florida, registered with the
Florida Division of Corporations, doing business in the Middle District of
Florida and is being sued in its official capacity;

Page 7
Case 2:19-cv-00682-SPC-NPM Document 12 Filed 11/15/19 Page 8 of 38 PagelID 117

15. Defendant, Fox is a citizen of Florida, a Florida Bar attorney, resides in

the Middle District of Florida and is being sued in his official and individual

capacity;

16. Defendant Carlton is a citizen of Florida, a Florida Bar attorney, resides
in the Middle District of Florida and is being sued in his official and

individual capacity;

17. Defendant Hall is citizen of Florida, a 12" circuit judge, resides in the

Middle District of Florida and is being sued in his official and individual

capacity;

18. Defendant Quartermaine is a citizen of Florida, a 12" circuit judge,
resides in the Middle District of Florida and is being sued in her official and

individual capacity;

19. Defendant FBCH a corporation in the state of Florida, registered with the
Florida Division of Corporations, doing business in the Middle District of
Florida and is being sued in its official capacity;

Page 8
Case 2:19-cv-00682-SPC-NPM Document12 Filed 11/15/19 Page 9 of 38 PagelID 118

20. Defendant Potter is a citizen of Florida, the elected DeSoto County
Sheriff, resides in the Middle District of Florida and is being sued in his

official and individual capacity;

21. Defendant Parker is a citizen of Florida, a retired 12" circuit judge,
resides in the Middle District of Florida and is being sued in his individual

capacity;

22. Defendant Hancock is a citizen of the state of Florida, a Florida Bar
attorney, resides in the Middle District of Florida and is being sued in his

official and individual capacity;

23. Defendant Wilson, is a citizen of Florida, resides in the Middle District

of Florida and is being sued in her individual capacity;
24. Defendant Bonner is a citizen of Florida, the 12" circuit chief judge,
resides in the Middle District of Florida and is being sued in her official and

individual capacity;

Page 9
Case 2:19-cv-00682-SPC-NPM Document 12 Filed 11/15/19 Page 10 of 38 PagelD 119

25. Defendant Haworth, is a citizen of Florida, a 12" circuit judge, resides in

the Middle District of Florida and is being sued in his official and individual

capacity;

26. Defendant Arend, is a citizen of Florida, a 12" circuit judge, resides in
the Middle District of Florida and is being sued in his official and individual

capacity;

27. Defendant Negley, is a citizen of Florida, an elected Supervisor of
Elections for DeSoto County, resides in the Middle District of Florida, and is

being sued in his official and individual capacity;

28. Defendant Conflitti is a citizen of Florida, resides n the Middle District
of Florida, an officer of Contractor Services 1, LLC with the Florida

Division of Corporations and is being sued in his official and individual

capacity;

29. Defendant Bennett, is a citizen of Florida, a retired 12" circuit judge,
resides in the Middle District of Florida and is being sued in his individual

Page 10
Case 2:19-cv-00682-SPC-NPM Document12 Filed 11/15/19 Page 11 of 38 PagelD 120

capacity;

30. Defendant Shields is a citizen of Florida resides in the Middle District of

Florida and is being sued in his individual capacity.

31. Defendant R. Allen is a citizen of Florida resides in the Middle District

of Florida and is being sued in his individual capacity.

32. Defendant SCC, a corporation in the state of Florida, registered with the
Florida Division of Corporations, doing business in the Middle District of

Florida and is being sued in its official capacity;

33. Defendant Guess is a citizen of Florida resides in the Middle District of

Florida and is being sued in her individual capacity.

34, Defendant Walker is a citizen of Florida, a 12" circuit judge, resides in
the Middle District of Florida and is being sued in his official and individual
capacity;

Page 11
Case 2:19-cv-00682-SPC-NPM Document 12 Filed 11/15/19 Page 12 of 38 PagelD 121

35. Defendant Wright is a citizen of the state of Florida, a Florida Bar
attorney, resides in the Middle District of Florida and is being sued in her

official and individual capacity;

36. Defendant Keen is a citizen of Florida, former Sheriff of DeSoto County,
resides in the Middle District of Florida and is being sued in his individual

capacity;

37. Defendant Sica is a citizen for Florida, CEO of DeSoto Memorial
Hospital, resides in the Middle District of Florida and is being sued in his

individual capacity;

38. Defendant Averbuck is a citizen of the state of Florida, a Florida Bar
attorney, resides in the Middle District of Florida and is being sued in his

official and individual capacity;

39. Defendant Spivack is a citizen of the state of Florida, a Florida Bar
attorney, resides in the Middle District of Florida and is being sued in his
official and individual capacity;

Page 12
Case 2:19-cv-00682-SPC-NPM Document 12 Filed 11/15/19 Page 13 of 38 PagelD 122

40. Defendant Fritz is a citizen of the state of Florida, a Florida Bar attorney,
resides in the Middle District of Florida and is being sued in his official and

individual capacity;

41. Defendant Irvin is a citizen of the state of Florida, a Florida Bar attorney,
resides in the Middle District of Florida and is being sued in his official and

individual capacity;

42. The above Plaintiff and all the above Defendants are subject to the

personal jurisdiction of the Court;

43. The Court has subject matter jurisdiction over this case pursuant to 18

U.S.C. § 1964 © and 18 U.S.C. § 1962;

44, Venue is proper in this district, pursuant to 28 U.S. C. § 1391 (b), as all
Defendants either reside or do business in this district and events giving rise
to Plaintiffs claims occurred in this district. Venue is also proper in this
district pursuant to 18 U.S.C. § 1965 as all Defendants have conducted their
affairs in the Middle District of Florida.

Page 13
Case 2:19-cv-00682-SPC-NPM Document 12 Filed 11/15/19 Page 14 of 38 PagelID 123

Ii THIRTY YEAR PATTERN
45. Plaintiff chargers that a corrupt small town government in Arcadia,
DeSoto County Florida has in essence, been transformed into a racketeer
influenced and corrupt organized crime-enterprise, has turned criminal cases
into a forum for theft of property and business interest, and that this

corruption has further generated void judgments, civil and criminal.

46. The documents from this case are no longer in the DeSoto County
Courthouse. Plaintiff has her copies in an undisclosed location

IN THE INTEREST OF:

KEVIN DAUGHTREY,

CHRISTOPHER DAUGHTREY,

BENJAMIN DAUGHTREY,

MARIA DAUGHTREY

Case #1984-44-CJ

Defendants: C. Allen, R. Allen, Parker, FBCH

Plaintiffs four children were removed from her custody by an illegal Baker
Act performed as a joke. After almost 6 months the story aired on national
television and Defendant Parker returned Plaintiff's children. The event was
not held in a courtroom, but in the courthouse law library. Plaintiff had her
children taken and returned without one hearing in a court of law thus

violating her due process rights. Her children were placed in the Florida

Page 14
Case 2:19-cv-00682-SPC-NPM Document 12 Filed 11/15/19 Page 15 of 38 PagelD 124

Baptist Children’s Home by Florida Department of Children and Families
(corporate name change from HRS, Health Rehabilitative Services) for
adoption. Defendant Parker “immediately” after the return of her children
was documented making arrangements “to set up” the removal of her
children again and statements were documented of his extreme prejudice
against Plaintiff. The 5" and 14" Amendment to the United States
Constitution, the due process clause was violated. The 1 Amendment to the
United States Constitution protects freedom of religion. Plaintiff was called
a “religious fanatic” and persecuted, she and her children abducted illegally

and the repercussions of this one illegal act continues to the present day.

47, STATE OF FLORIDA v BENJAMIN DAUGHTREY

1997CF000382

1997CF000428
Defendant: Parker,
Because of the trauma of 1984 Plaintiffs son Ben Daughtrey became so
insecure that he would not spend one night away from home during his
entire childhood.. He would not talk about the 1984 event his entire life until
one day when turning 21 years, in a restaurant during a lightning storm he

began suddenly to talk about 1984. His brothers, and sister were also

Page 15
Case 2:19-cv-00682-SPC-NPM Document12 Filed 11/15/19 Page 16 of 38 PagelD 125

shocked as he began speaking details, even we didn’t recall, like the name
of the case worker who hauled him out under his arm like a piece of luggage
with Ben kicking and screaming. Ben’s trouble of this felony was case was
published on the front page of the newspaper in the Arcadian. Defendant
Parker presided over the case! Bens Due Process rights were violated as this
RICO complaint will show in the jury trial, that the DeSoto County Jail and
Courthouse operationss were racketeering back then as well. Ben is a
responsible husband and father of two children, with a beautiful home in
North Port and works in Sarasota. Despite his difficult childhood trauma he
has, as an adult overcome it all and is well aware of the injustices he had to

endure.

48. STATE OF FLORIDA v. JOHNNIE SMITH

2000-CF-430

Defendants: Parker, Hall, Averbuck, Spivack, Fritz, Irvin

Defendant Parker was the presiding judge on this case and kept speaking
Plaintiffs name, Nancy Grant during the trial of Johnnie Smith. Plaintiff
did not attend Johnnie’s trial. During this time Plaintiff was the “Jailer in
Chief” the “CEO” of a political action committee registered with the Florida

Department of Elections called J.A.LL., the Judicial Accountability Initiative

Page 16
Case 2:19-cv-00682-SPC-NPM Document 12 Filed 11/15/19 Page 17 of 38 PagelD 126

Law and Johnnie’s mother was supportive. Plaintiff involvement, as well,
was talking about Johnnie’s case on the local radio station regarding how
long he was being held in jail without trial, over 2 years. There were two
young men with Johnnie and a woman at the time of the arrest. The woman
was not arrested. The case is of a bank robbery that occurred in Arcadia. The
FBI investigated but did not pursue for lack of evidence. The DeSoto County
Sheriff's office went on to create evidence and conducted a mock trial in
2002. The FBI visited Johnnie in prison about 1 yr. ago and informed him
the woman at the time of the arrest had been murdered. Defendant Parker
sentenced Johnnie to life in prison in violation of Florida Statute sentencing
guidelines, Plaintiff calls it vindictive sentencing. The FBI told Johnnie he
shouldn’t be in prison, its now going on 19 years. See Plaintiff complaint to
the Florida Supreme Court Case No SC05-2090 statement made to
Plaintiff's son Kevin Daughtrey by Defendant Parker, ‘bad things happen to
those associated with your mother”

Plaintiff's 1 Amendment rights are violated in that Plaintiff has the right to
speak freely of injustices she sees without retaliation having her name

publicly slandered.

Page 17
Case 2:19-cv-00682-SPC-NPM Document 12 Filed 11/15/19 Page 18 of 38 PagelD 127

49. DAVID P. CARLTON v MARK F. NEGLEY

2004CA000335

Defendants: Carlton, Bennett,

Plaintiff ran for county judge in 2004 after reading the U.S. Constitution that
if the population of the county is less than 30,000 it was not required to be a
member of the Florida Bar to be placed on a ballot. Plaintiff collected her
signatures and was put on the ballot as a candidate for county judge.
Immediately after getting on the ballot the Supervisor of Elections, Mark
Negley and Plaintiff were sued by Defendant Carlton. Due to Hurricane
Charlie hitting Arcadia, August 13", 2004 Plaintiff could not continue with
this case. Defendant Bennett ordered Plaintiff to be removed from the ballot.
Plaintiff demanded her right to due process, of a trial but all this was
ignored. Plaintiff Grant filed a complaint in the Middle District but the
hurricane prevented her from pursuing the action and the complaint was
dismissed without prejudice. Plaintiff claim was she should not have to be a
member of the Florida Bar because when Florida entered the Union it had to
guarantee it would NEVER prohibit the right of the citizens to hold public
office or vote. Both of these promises have been broken. Defendant Carlton
violated Plaintiffs right to due process as stated in the 5" and 14"

Amendment to the U.S. Constitution. Defendant Bennett wrote an order that

Page 18
Case 2:19-cv-00682-SPC-NPM Document 12 Filed 11/15/19 Page 19 of 38 PagelID 128

can not be understood, misleading and contains false information in his

attempt to show Plaintiff could not read the Florida Constitution and

understand its contents.

50. NANCY DAUGHTREY (GRANT) v.

FLORDIA DEPARTMENT OF CHLDREN AND FAMILIES

SC05-2090; 2D05-4917

Defendants: C.Allen, R. Allen, Parker, SCC

Plaintiff filed a Motion to Re-Open the case in the 1984 case 84-44-CJ due
to the fact that new evidence was found in the case documents where
Defendant Parker (1. Admitted there had been no reason to take Plaintiff's
children; (2. Defendant Parker contacted the case worker on Plaintiff case
after her children were returned, “to create a reason to remove the children.”
It is documented that Defendant Parker was conspiring to have Plaintiff
Grant’s children taken again. Plaintiff found this documentation because of
the events that were transpiring involving Plaintiff's oldest son, Kevin
Daughtrey. Once again, no due process rights were available to Plaintiff
Grant as Defendant Parker continued on the bench violating Plaintiffs 5"
and 14" Amendment to the U.S. Constitution rights. SCC is trafficking

children in violation of 18 U.S. Code § 1591 and (TVPA) Trafficking

Page 19
Case 2:19-cv-00682-SPC-NPM Document12 Filed 11/15/19 Page 20 of 38 PagelID 129

Victims Protection Reauthorization Act, 2003, 2005, 2008 and 2013.

31. SHANNON L. DAUGHTREY v KEVIN DAUGHTREY
2005DR214; 2D05-5768;
Defendants: Sica, Parker

The mortgage agreement shows Shannon Daughtrey’s forged signature one

year after the agreement was finalized.

52. SHANNON HOWARD f/k/a SHANNON DAUGHTREY
v. NANCY JO GRANT

2005-CA-442;

Defendants: Parker, Sica

Quiet Title due to the Common Law Lien

53. SHANNON DAUGHTREY v KEVIN DAUGHTREY
2005 DR 000611;

Defendants: Hall, Bonner

Hall recused himself at restraining order hearing

54. STATE OF FLORIDA v KEVIN E DAUGHTREY
2005-CV-370;
Defendants: Hall, Parker, Bennett,

This case is about false criminal charges on Kevin, locking him up to steal

his property.

Page 20
Case 2:19-cv-00682-SPC-NPM Document12 Filed 11/15/19 Page 21 of 38 PagelID 130

55. NANCY GRANT V. JERRY HILL, RONALD NEADS, FELTON
GARNER, DELMA ALLEN

2006-CA-664

Defendants: R, Allen, Parker, Hall

Mud bogging business blocked the day it was supposed to open. Sheriff
Deputies showed up and threatened to arrest Chris if he opened after getting

all paperwork he was told he should have

56. NANCY GRANT,

KEVIN DAUGHTREY v.

JUDGE JAMES S. PARKER, et al

2:07-cv-0065 1-UA-DNF;

Defendants: Parker, Hall, Bennett, Haworth, Hall, Sica, Arend, Wright,
Keen,

This case was filed in federal court about case Kevin’s property to stop the

theft of his inheritance.

57. STATE OF FLORIDA v. NANCY GRANT

2006CF000335

Defendants: Parker, Arend, Wright, Keene,

Notes written immediately after the one sided trial-prosecution only.

a. Jury Tampering: An undisclosed juror came forward about what

happened during jury deliberation, said they were all threatened and

Page 21
Case 2:19-cv-00682-SPC-NPM Document12 Filed 11/15/19 Page 22 of 38 PagelD 131

ordered to find me guilty or they were not leaving the room. The jurors were

informed their family members could be hurt.
b. Prosecution side only at the trial;

c. Suspending driver’s license not included in statutory punishment for UPL,

lost license for 6 years.

d. Court acted as a legislative body creating law using the jury instructions.

For instance, “It is UPL to file a paper with the clerk for another person”;

e. Excessive bond of $50,000; | paid $5,000 to bond out;

f. Statement in Probation Orders for a lien of $33,600 to be placed on my
property. The $33,600 had to be paid in full before my drivers license
couldbe reinstated. It was paid in 6 years. | had to complete half of my 15

years probation.

g. The State subpoenaed 250 people for a jury trial three times. First one |
wasn’t notified, second one | was ready for trial and they cancelled it, third
one was when they forced a friend attorney to be the trial lawyer. He wasn’t

an appointed PD. So he was never paid to represent me.

Page 22
Case 2:19-cv-00682-SPC-NPM Document12 Filed 11/15/19 Page 23 of 38 PagelD 132

h. Called passing out Jury Handbook “practicing law” in writing by the

investigator of the Sheriff's dept.

i, Florida Supreme Court uses the term “Exclusive” when referring to

Florida Bar on UPL.

Jj. The Jury Instructions are created from Florida Bar civil cases when I was

charged criminally.

k. No victims. During the selection of jury members many of them walked
out when they heard there was no victim and could they still decide to be a

jury member.

Ll. FS. 454.23 penalty is not to exceed $5,000. I was fined $33,600. The clerk
of court had not paid into the Clerk of Court trust fund, $33,800 so the court

tried to get it from me.

m. Judge ordered me to get three signatures from three banks that I could
not get a loan for $33,000. Explained my income did not allow me to borrow

that much called debt/income ratio. That was ignored.
n. Complete denial of pro se rights under threat of imprisonment if I filed

Page 23
Case 2:19-cv-00682-SPC-NPM Document12 Filed 11/15/19 Page 24 of 38 PagelD 133

pro se on anything except as a Defendant. Ordered as part of my probation I

could not initiate any new complaints.

0. First appearance was before Judge Parker. He told me as condition of my
bond I was not allowed to talk to any inmates or any inmate family members

about anything going on at the jail or courthouse.

p. Had to deactivate the Florida Pro se Bar I formed with the Florida
Division of Corporations: NAACP v. Button, 371 U.S. 415); United
Mineworkers of America v. Gibbs, 383 U.S.715; and Johnson v. Avery, 89 S.

Ct. 747 (1969)

q. Members of groups who are competent non-lawyers can assist other
members of the group achieve the goals of the group in court without being

charged with "unauthorized practice of law."

r. Ordered I could not write to prisoners in the state of Florida or Florida
Civil Commitment Center.

s. The State created a hostile witness Kim Wilson, who works in the clerk’s
office, she is still there. She said I called a prisoner, “my client”, which is a
lie. She is in my probation orders.

t. Moved the jury deliberation to the County Commissioner’s building next
door to the court house.

Page 24
Case 2:19-cv-00682-SPC-NPM Document 12 Filed 11/15/19 Page 25 of 38 PagelD 134

u. When I was in the DeSoto County Jail:
v. Judge Parker kept me in booking in the cell for 3 months, directly in front
of the audio visual so could look directly into my cell and see me in there. It

was during this time I saw an officer come prancing in holding a bag of

cocaine in one hand and a huge wad of bills in the other hand. A few of the

officers suddenly made gestures pointing to me for him to quit displaying his

wares.

w. Donald Hartery, the prosecuting attorney went to Adeline Hudson’s home

badgering her at her door they had to get in their car and leave to get away.

x. Hartery ordered Deposition to be done in Wachula and came there with
no court reporter. He was told to retire or he’d be fired after the trial. He

left the country. He had been an attorney for traffic prior to my trial.

z. 1 was not allowed to have one witness for my Defense. If my attorney tried,

the jury was moved out of the courtroom.

aa. I was able to listen to the women inmates talking about being set up by
the sheriff officers with drugs then arrested. Also, about forced plea deals,
keeping inmates in jail for over 3 years incognito;

Page 25
Case 2:19-cv-00682-SPC-NPM Document 12 Filed 11/15/19 Page 26 of 38 PagelD 135

58. STATE OF FLORIDA V. NANCY GRANT
2008-CA-459
Petition for Habeas Corpus denied.

59. GREENTREE SERVICING v KEVIN DAUGHTREY
2012-CA-462; Defendants Seusy, Bonner, Hall, Conflitti, Shields,
Quartermaine and Potter;

This case involves a foreclosure on house, a settlement agreement never

ordered by the court due to the attorney of record disappearing.

60. GREENTREE SERVICING V. KEVIN DAUGHTREY

2014-CA-142

Defendants: Ditech, Savage, Seusy, Ruff, Quartermaine, Shields, Conflitti,
Schlick, Contractor Services,

Kevin was sued over an easement issue, now proceeding without the
attorney for the Plaintiff and Rodney Shields becomes the replaced Plaintiff
of the property “allegedly owned” by Contractor Services. Hearing August

28, 2019; Shields is allowed to ride piggy back off a case as Plaintiff.

61. GREENTREE SERVICING v. NANCY GRANT
2016CA000344; 2D17-2698; Defendants Bonner, Walker, Seusy, and Hall.

Plaintiff wanted to be sued over a quit claim deed so she could get into the

Page 26
Case 2:19-cv-00682-SPC-NPM Document 12 Filed 11/15/19 Page 27 of 38 PagelD 136

courts records the corruption in the 12" circuit. Defendant Bonner appointed
Defendant Walker who proceeded without jurisdiction, without the attorney
of record; Green Tree, no longer the owner, its Contractor Services. Court is
movied forward without jurisdiction with Defendant Seusy at the helm to
steal more property from Plaintiff; Seusy acting as the attorney for Plaintiff

and Defendant.

62. NANCY GRANT v CHARLOTTE ALLEN AND RONNIE D. ALLEN\
2019-CA-189;

Filed a complaint about 1984 asked for relief property, filed Lis Pendens on
it. Defendant Bonner dismissed them. So Plaintiff filed a complaint with Lis

Pendens in federal court where she has no jurisdiction.

63. CHARLOTTE ALLEN v. NANCY GRANT
2019-CA-098

Defendants: C. Allen, Bonner, Walker, Fox
Sued for attorney fees

64. STATE OF FLORIDA v. NANCY GRANT
2019-CF-221; Defendants: Potter, Shields,

Plaintiff was arrested, May, 2019 on false charges of grand theft auto. The

Page 27
Case 2:19-cv-00682-SPC-NPM Document 12 Filed 11/15/19 Page 28 of 38 PagelD 137

state attorney refused to prosecute and the case was closed. This was a
retaliatory action against Plaintiff by Defendant Potter giving rise to

misfeasance and voyeurism on Plaintiff.

65. NANCY GRANT V. ASHELY SCHLICK manger of CONTRACTOR
SERVICES 1, LLC and RICHARD CONFLITTI

2019-ca-099

Defendants: Schlick, C. Services, Conflitti, Walker, Seusy, Bonner, Ditech,
Brodsky, Shields,

Suit for trespassing & property ownership fraud. Judge Bonner removed
Defendant Ashley Schlick manager of Contractor Services 1, LLC off the

case.

66. RICHARD CONFLITTI v. GINA LABRUNO
#2019-cc-078 Defendants: Shields, Conflitti, Potter, Hall, Seusy

All the Defendants listed collectively arranged the abduction of Gina
LaBruno, who was, under false pretenses, dropped off in Ohio to remove her
from the location listed in this case; so the location could be used as a drug
house for the distribution of drugs. She returned eight days after being
abducted. When the abduction failed the Defendants conspired to take the
house again, illegally entering by cutting a perimeter fence to a ranch

Page 28
Case 2:19-cv-00682-SPC-NPM Document 12 Filed 11/15/19 Page 29 of 38 PagelD 138

containing livestock, trespassing, to get to the home where Gina was
staying; giving her five minutes to get out, forcing her out, by the gun
carrying sheriff officers. All Gina LaBruno’s private possessions were never
returned to her. Defendants used a void break order judgment issued by

Defendant Hall from 2014.

PRAYER FOR RELIEF
WHEREFORE PLAINTIFF GRANT demands judgment and other
relief as follows:
67. Plaintiff requests appropriate orders and judgments prohibiting
Defendants Seusy, Hardin, Fox, Carlton, Hancock Bonner, Wright, Sica,
Averbuck, Spivack, Fritz and Irvin from engaging in the practice of law for

their violations of their Oath of Admission to the Florida Bar;

68. Plaintiff requests the appropriate order and judgment placed on
Defendants Averbuck, Spivack, Fritz, and Irvin to pay fees paid to them then
falsely representing Johnnie Smith; 3X’s the amounts; for violations of their

Oath of Admission to the Florida Bar.

Page 29
Case 2:19-cv-00682-SPC-NPM Document 12 Filed 11/15/19 Page 30 of 38 PagelD 139

69. Plaintiff requests an appropriate order for an investigation under the
proper authorities of attempted grand theft of livestock in the actions of

Defendant Seusy;

70. Plaintiff requests appropriate orders and judgments prohibiting
Defendants

Hall, Quartermaine, Bonner, Haworth, Arend, Bennett and Walker, from
engaging in the practice of law in their official capacity as judges for

violations of their Oaths of Office;

71. Plaintiff requests appropriate order and judgment placed on James S.
Parker in the form of a court reprimand for the damage inflicted upon
Plaintiff over a 30 year span of time; and the $5,000.00 excessive bond
Plaintiff paid be returned to her by Defendant Parker, 3X’s the amount

pursuant to 18 U.S.C. § 1964 (c);

72. Plaintiff requests the appropriate order and judgment placed on
Contractor Services 1, L.L.C. to order the company be removed from the

Page 30
Case 2:19-cv-00682-SPC-NPM Document12 Filed 11/15/19 Page 31 of 38 PagelD 140

Florida Division of Corporations for its false listing as a legitimate

corporation;

73. Plaintiff requests the appropriate order and judgment placed on Florida
Baptist Children’s Homes and Safe Children’s Coalition prohibiting its
operation for outwardly existing as a child protection /placement facility

when in reality is a child trafficking facility;

74, Plaintiff requests the appropriate order and judgments placed on
Defendant(s) C. Allen and R. Allen for the relief property listed in the filed

Lis Pendens be given to Plaintiff as relief;

75. Plaintiff requests the appropriate order and judgment placed on
Defendant Conflitti and Schlick to remove the false corporation listed as
Contractor Services 1, L.L.C. from the Florida Division of Corporations

never to be re-entered;

76. Plaintiff requests the appropriate order and judgment placed on

Page 31
Case 2:19-cv-00682-SPC-NPM Document12 Filed 11/15/19 Page 32 of 38 PagelD 141

Defendant Conflitti that he not be allowed to collect a $50,000 title
insurance taken out as a result of his work to claim property he knew wasn’t

Contractor Services 1, L.L.C.;

77. Plaintiff requests the appropriate order and judgment placed on
Defendant Kim Wilson Cherez to allow her to submit a written statement
under Oath of her being offered a reward or blackmailed to get her to testify
that Plaintiff called a person, “my client”. In this offer Plaintiff requests an
appropriate order and judgment that her position in the DeSoto County Clerk

of Court as an employee be protected, not threatened as a result of his Oath.

78. Plaintiff requests the appropriate order and judgment placed on
Defendant Potter for his position as Sheriff of DeSoto County be suspended
and the person who lost the election to Sheriff Potter, William Delaney, be
appointed to fill the position until the 2020 elections due to Potter’s violation

of his Oath of Office, Malfeasance, Misfeasance and Voyeurism in office.;

79. Plaintiff requests the appropriate order and judgment placed on
Defendant Negley that his position as Supervisor of Elections be terminated

page 32
Case 2:19-cv-00682-SPC-NPM Document12 Filed 11/15/19 Page 33 of 38 PagelD 142

and a person who challenged Negley’s office in 2016 be appointed until the
2020 elections, for violation of his Oath of Office, manipulating votes and

violations of Florida Statutes.

80. Plaintiff requests the appropriate order and judgment placed on
Defendant Guess, Shields, Conflitti, Potter, and Seusy be investigated
criminally for collectively working together to abduct an adult white female
who was removed from her home by false information and dumped in

another state;

81. Plaintiff requests the appropriate order and judgment placed on Sheriff
Potter and all successive Sheriffs that the CI, Confidential Informer
program be permanently terminated in DeSoto County for abuse on the
American population promoting drug sales, forcing continued addictions,

resulting in deaths, beatings, rape and false incarcerations;

82. Plaintiff requests the appropriate order and judgment placed on
Defendants Shields, Conflitti, and Seusy, for an investigation of drug dealing
and drug distribution crossing Plaintiffs family property.

Page 33
Case 2:19-cv-00682-SPC-NPM Document12 Filed 11/15/19 Page 34 of 38 PagelD 143

83. Plaintiff requests the appropriate order and judgment of malfeasance
against Defendant Potter for failure to enforce Florida Statute 810.115 of an
illegal entrance thru a perimeter fence of Plaintiff's family property;
ordering the illegal entrance no longer be allowed to be used; enforcing the

citation issued by the Florida Department of Transportation in this matter

84. Plaintiff requests the appropriate order and judgment for an investigation
into the workings of the entire 12" circuit for racketeering, false
imprisonment, inmate abuse, forced plea deals, punishment sente

nces in retaliation of being exposed pursuant to 18 U.S.C. § Chapter 96;

85. Plaintiff requests the appropriate order and judgment for an investigate
into the operations of the entire sheriff's department, its budget, treatment of
inmates, conditions of their jail housing, food and water provided and
charges initiated by the sheriff's officers for purposes of reform pursuant to
Public Health Standards set forth in the Florida Statutes;

86. Plaintiff requests the appropriate order and judgment for Defendant
Potter be investigated criminally by the proper authorities for the abduction

Page 34
Case 2:19-cv-00682-SPC-NPM Document12 Filed 11/15/19 Page 35 of 38 PagelD 144

of Gina LaBruno pursuant to the Federal Kidnapping Act 18 U.S.C. § 1201.

87. Plaintiff requests the appropriate order and judgment against Defendant
Seusy be investigated for white collar crimes of using the 12" circuit court to
manipulate information, submission of proposed criminal orders for creating
income operating in a court void of jurisdiction pursuant to 18 U.S. Code §

Chapter 96;

88. Plaintiff requests the appropriate order and judgment again Defendants
Parker, Hall, Bonner, Walker, and Quartermaine for moving forward in a
court actions void of jurisdiction, that the Defendants be investigated for
white collar crime resulting in theft of property, child abduction, false arrests

and illegal prison sentences pursuant to 18 U.S.C. § Chapter 96;

89. Plaintiff requests judgments to be proven at trial that requires the DeSoto

County Sheriff Department disgorge any unlawful profits or otherwise return

the full amount of its unjust enrichment;

Page 35
Case 2:19-cv-00682-SPC-NPM Document 12 Filed 11/15/19 Page 36 of 38 PagelD 145

90. Plaintiff requests the appropriate order and judgment for the return of

family property stolen by corrupt officers of the court.
91. Plaintiff requests trial by jury;
92. Such relief as this Court deems necessary and appropriate.

Respectfully Submitted,

Aerie, FH Dated this 15"" Day of November, 2019.

Nancy Grant /

803 E. Magnolia St.
Arcadia, FL 34266
(863) 444-3257

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that the following Defendants will be served:

Paul Seusy, 7 N. Roberts Ave., Arcadia, FL 34266;
Ashley Schlick, 3440 Depew Ave, Pt. Charlotte, FL 33952;

Benjamin W. Hardin Jr., 1905 Bartow Rd., Lakeland, FL 33801;

Page 36
Case 2:19-cv-00682-SPC-NPM Document 12 Filed 11/15/19 Page 37 of 38 PagelD 146

Contractor Services 1, LLC, 3440 Depew Ave, Pt. Charlotte, FL 33952;
Charlotte L. Allen, 10057 NW Lily Cty. Line St., Ona, FL 33862;
Daniel A. Fox, 1905 Bartow Rd., Lakeland, FL 33801;

David P. Carlton, 12687 SW Cty. Rd. 769, Lake Suzy, FL 34269;

Don T. Hall, 115 E. Oak St. Suite 201, Arcadia, FL 34266;

Erica Quartermaine, 4000 S. Tamiami Tr. Sarasota, FL 34293;

Florida Baptist Children’s Homes, Reg. Agent Jerry T. Haag, 1015 Sikes
Blvd, Lakeland, FL 33815;

James F. Potter; 208 E. Cypress St., Arcadia, FL 34266;

James S. Parker, 115 E. Oak St. Suite 201, Arcadia, FL 34266;

Kim Wilson 115 E. Oak St., Arcadia, FL 34266;

Kimberly Carlton Bonner, 2002 Ringling Blvd., Sarasota, FL 34237;
Lee E. Haworth, 2002 Ringling Blvd. Sarasota, FL 34237;

Lon Arend, 2002 Ringling Blvd. Sarasota, FL 34237;

Mark Negley, 201 E. Oak St., #104, Arcadia, FL 34266;

Richard D. Conflitti, 3440 Depew Ave, Pt. Charlotte, FL 33952;
Robert B. Bennett, Jr., 2002 Ringling Blvd. Sarasota, FL 34237;
Rodney Shields; 4673 SE Wilbur Dr., Arcadia, FL 34266;

Ronnie Dean Allen, 10057 NW Lily Cty. Line St., Ona, FL 33862;

Page 37
Case 2:19-cv-00682-SPC-NPM Document12 Filed 11/15/19 Page 38 of 38 PagelD 147

Safe Children Coalition, Reg. Agent: Cross St. Corporate Services LLC, 200
S. Orange Ave. Sarasota, FL 34236;

Sherry Straub-Guess, 4673 SE Wilbur Dr., Arcadia, FL 34266;

Stephen M. Walker, 2002 Ringling Blvd., Sarasota, FL 34237;

Susan German Wright, 115 E. Oak St. Suite 201;

Vernon L Keen, 208 E. Cypress St., Arcadia, FL 34266;

Vince Sica, 900 N. Roberts Ave., Arcadia, FL 34266;

Phillip Averbuck, 113 E. Main St., Bartow, Fl 33830;

Scott K. Spivack, 1543 Lakeland Hills Blvd., Lakeland, FL 33805;

Joseph R. Fritz, 4204 N Nebraska Ave., Tampa, FL33603;

Grady C. Irvin Jr., 507 W. Dr. M. L. King Jr. Blvd., Plant City, FL 33563;

L
ere, i ined November 15, 2019.

Nancy Grant

Page 38
